DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 26 February 2022 have been entered and fully considered.
Applicant’s Drawings were not objected to in the last Office action—the box on the Office Action Summary form was inadvertently checked. However, Applicant’s amendments bring to light new objections. 
Applicant’s arguments with regard to the Ma Zhifang reference are partially persuasive, and the rejection has been amended to address the new limitations of the claims. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both a connector and a drain line in FIG 3a.  
The drawings are further objected to in that it is unclear how the outlet connector has two inlet lines in combination with a flexible container and a sewer line as set forth in amended claim 14. The embodiments of FIG 1 and FIG 4, each of while illustrate the  and one outlet.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose or define a “suction chamber,” “first inlet,” “second inlet,”  “water line,” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 recites the limitation "said sealed manner" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,528,550 to Cappelen in view of CN202699702 to Ma Zhifang1 .

With regard to claims 9, 14, 16, 17, and 21, Cappelen discloses a dialysis system with a drain line downstream of dialysis apparatus 14 (see FIG 1, column 2, lines 45-63). The drain line comprises a venturi device 17 (suction chamber) between the dialysis apparatus 14 and pump 16, wherein the waste fluid is carried to the drain 19. 
Cappelen does not disclose a second inlet and a second fluid source as claimed by Applicant. However, it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). 
Cappelen does not disclose that the dialysate drain line comprises a flexible container nor that the drain line is sealed to a sewer system. 
Ma Zhifang discloses an extracorporeal blood purification system comprising a sewer line of a medical facility (see paragraph 0022), a blood purification machine/dialyzer 7 that passes waste fluid through inlet line 11 and connector 13 to a flexible container 1 with an outlet connector 2 and pipe 12, wherein the outlet pipe is connected to sewer line 4 via drain pipe 3, that is sealed and screwed to pipe port 41 (see Ma Zhifang FIGS 1, 5, ¶0022, 0023, 0041, 0042). Ma Zhifang uses this setup to effectively utilize the existing sewer discharge of the facility without risk of contamination, wherein the flexible bag comprises an inti-reflux device. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of filing to use the discharge bag and tubing system disclosed by Ma Zhifang in the dialysis waste removal apparatus disclosed by Cappelen in order to utilize the existing sewer 
With regard to claim 15, Applicant’s recitation of the number of times a bag can be used does not provide any structural limitations distinguishable over the prior art. 
With regard to claim 18, outlet connector 2 comprises a backflow prevention apparatus connecting to the container (see Ma Zhifang ¶0034). 
With regard to claim 19, Ma Zhifang discloses that the connector comprises a nozzle that pierces the container via a through-hole (see Ma Zhifang ¶0038). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,528,550 to Cappelen in view of CN202699702 to Ma Zhifang, further in view of US 9,033,948 to Payrat et al.
In the specification and figures, the prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 10, the cited prior art does not disclose a pressurization mechanism. With regard to pressurization, Payrat discloses a medical fluid apparatus comprising a fluid container 118 and a folding press member 114 to express fluid from bag 118 using pressure (see FIG 6, column 10, lines 58-67). Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,528,550 to Cappelen in view of CN202699702 to Ma Zhifang, further in view of US 6,039,718 to Niedospial et al.
In the specification and figures, the prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 11, the prior art is silent as to an outer packaging. However, Niedospial discloses a medical fluid bag with an overwrap 210 (see FIG 8 and accompanying text).  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,528,550 to Cappelen in view of CN202699702 to Ma Zhifang, further in view of US 2016/0129173 to Ahrens et al.
In the specification and figures, the prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 12, the prior art does not disclose a connector surrounded by a housing. However, With regard to claims 12 and 13, Ahrens discloses an extracorporeal blood treatment apparatus with a waste disposal system that uses quick connectors such as luer-lock connectors between the waste input line and the waste containers (see FIG 1 and accompanying text).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799
25 March 2022                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is relying on the machine translation provided by Applicant in the IDS filed on 19 May 2021.